 1
 2
 3
                    IN THE UNITED STATES DISTRICT COURT FOR THE
 4                       WESTERN DISTRICT OF WASHINGTON
 5
      JANICE LEE SMITH,                                    CASE NO. C18-997 RSM
 6
           Plaintiff,
 7                                                       FOURTH JOINT STIPULATION AND
                         vs.                             ORDER TO EXTEND DEADLINE
8
                                                         FOR COMPLETION OF SERVICE OF
 9    MILODRAGOVICH, DALE &                              PROCESS AND FOR DEFENDANT
      STEINBRENNER, P.C., a Montana                      TO ANSWER
10    Professional Corporation; LON J. DALE,
      and; MICHAEL BYBEE,
11
12         Defendants.

13
             COME NOW JANICE LEE SMITH, Plaintiff herein, and MILODRAGOVICH,
14
15   DALE & STEINBRENNER, P.C., by and through their respective, undersigned counsel

16   of record, and stipulate and agree as follows:
17           1.         Plaintiff filed the Complaint in this case on July 5, 2018.
18
             2.         The Complaint in this case is related to the Chapter 11 bankruptcy of
19
     Plaintiff Janice Smith, United States Bankruptcy Court for the Western District of
20
     Washington, Case no. 17-10988-TWD.
21
22           3.         Defendant Milodragovich, Dale & Steinbrenner, P.C. waived service

23   of process.
24           4.         Plaintiff has not completed service of process on Defendants Lon J. Dale
25
      Fourth Joint Stipulation and Order to Extend       WAID LAW OFFICE, PLLC
      Deadline for Completion of Service of Process      5400 CALIFORNIA AVENUE SW, SUITE D
      Page 1 of 5                                        SEATTLE, WA 98136
                                                         206.388.1926
 1
     and Michael Bybee, both of whom are principals and/or employees of Defendant
 2
 3   Milodragovich, Dale and Steinbrenner, P.C.

 4           5.      Pursuant to Fed. R. Civ. P. 4(m), the initial deadline for completing
 5   service of process on Defendant Dale and Bybee was October 3, 2018.
 6
             6.      Pursuant to Fed. R. Civ. P. 12(a)(1)(A)(ii), the Answer of Defendant
 7
     Milodragovich, Dale & Steinbrenner, P.C. was initially due on or about October 1,
8
     2018.
 9
10           6.      Plaintiff Smith, Defendant Milodragovich, Dale & Steinbrenner, P.C.,

11   and the Cote family (who are judgment creditors of Plaintiff Janice Smith) had
12   initially scheduled mediation of this case and other related matters, to be conducted by
13
     mediator Armand J. Kornfeld on November 2, 2018 in Seattle, Washington. The docket
14
     of Ms. Smith’s bankruptcy case no. 17-10988-TWD includes a Stipulation related to the
15
     parties’ mediation [Dkt. 122] and Order Appointing Mediator [Dkt. 124].
16
17           7.      Based on those facts, the Court granted the parties’ first Joint Stipulation

18   to extend the deadline for completion of service of process to December 3, 2018, and
19   the filing of defendant’s Answer to December 17, 2018.
20
             8.      Unfortunately, on or about October 30, 2018, the attorney for the Cote
21
     family (Bradley R. Duncan of Hillis Clark Martin & Peterson was summoned to appear
22
23   in the United States District for the Eastern District of New York to appear in Court

24   with his client on November 2, 2018. As a result, the parties had no choice but to

25
      Fourth Joint Stipulation and Order to Extend    WAID LAW OFFICE, PLLC
      Deadline for Completion of Service of Process   5400 CALIFORNIA AVENUE SW, SUITE D
      Page 2 of 5                                     SEATTLE, WA 98136
                                                      206.388.1926
 1
     postpone the mediation scheduled for November 2, 2018. The parties subsequently
 2
 3   re-scheduled the mediation to be conducted by Mr. Kornfeld on December 11, 2018.

 4           9.      Based on these circumstances, Plaintiff Janice Smith and Defendant
 5   Milodragovich, Dale & Steinbrenner, P.C. entered into a Second Stipulation to extend
 6
     the deadline for Plaintiff to complete service of process on the remaining defendants,
 7
     Lon J. Dale and Michael Bybee, through and including Monday, January 7, 2019, and
8
     further agreed to extend the due date for the Answer of Defendant Milodragovich, Dale
 9
10   & Steinbrenner, P.C. to January 21, 2019. The Court granted the Second Stipulation

11   by Order entered on November 28, 2018 [Dkt. 11].
12           10.     The parties, including the Cote family group thereafter engaged in a
13
     three-way mediation, with mediator Armand “Jay” Kornfeld on December 11, 2018.
14
     Although the parties did not reach a settlement at that time, the parties continued to
15
     actively negotiate through mediator Kornfeld since that date.
16
17           11.     Based on these circumstances, Plaintiff Janice Smith and Defendant

18   Milodragovich, Dale & Steinbrenner, P.C. entered into a Third Stipulation to extend the
19   deadline for Plaintiff to complete service of process on the remaining defendants, Lon
20
     J. Dale and Michael Bybee, through and including Monday, January 21, 2019, and
21
     further agreed to extend the due date for the Answer of Defendant Milodragovich, Dale
22
23   & Steinbrenner, P.C. to February 4, 2019. The Court granted this Third Joint
     Stipulation on December __, 2018.
24
25
      Fourth Joint Stipulation and Order to Extend    WAID LAW OFFICE, PLLC
      Deadline for Completion of Service of Process   5400 CALIFORNIA AVENUE SW, SUITE D
      Page 3 of 5                                     SEATTLE, WA 98136
                                                      206.388.1926
 1           12.     The three-way mediation process has continued, without interruption and
 2
     counsel for the parties jointly stipulate and represent to the Court that the parties have
 3
     continued to make progress throughout the mediation process.
 4
             13.     Based on these circumstances, Plaintiff Janice Smith and Defendant
 5
 6   Milodragovich, Dale & Steinbrenner, P.C. stipulate and agree to extend the due date for

 7   Plaintiff to complete service of process on the remaining defendants, Lon J. Dale and

8    Michael Bybee, through and including Monday, February, 2019, and further agreed to
 9
     extend the due date for the Answer of Defendant Milodragovich, Dale & Steinbrenner,
10
     P.C. to February 18, 2019.
11
             DATED: January 22, 2019.
12
13                                                    WAID LAW OFFICE, PLLC

14                                                    BY:/s/ Brian J. Waid ________
                                                             BRIAN J. WAID
15                                                           WSBA No. 26038
                                                             Attorney for Plaintiff
16
17                                                    SCHWABE, WILLIAMSON & WYATT

18                                                    BY:___/s/ Christopher H. Howard
                                                            CHRISTOPHER H. HOWARD
19                                                          WSBA No. 11074
20                                                          RYAN W. DUMM
                                                            WSBA No. 46738
21                                                          Attorneys for Defendant
                                                            Milodragovich, Dale &
22                                                          Steinbrenner, P.C.
23
24
25
      Fourth Joint Stipulation and Order to Extend      WAID LAW OFFICE, PLLC
      Deadline for Completion of Service of Process     5400 CALIFORNIA AVENUE SW, SUITE D
      Page 4 of 5                                       SEATTLE, WA 98136
                                                        206.388.1926
 1
                                                ORDER
 2
 3           The Court extends the due date for Plaintiff to complete service of process on

 4   the remaining defendants, Lon J. Dale and Michael Bybee, through and including
 5   Monday, February 4, 2019, and extends the due date for the Answer of Defendant
 6
     Milodragovich, Dale & Steinbrenner, P.C. to February 18, 2019.
 7
8            DATED this 24th day of January 2019.
 9
10                                                    A
                                                      RICARDO S. MARTINEZ
11                                                    CHIEF UNITED STATES DISTRICT
                                                      JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
      Fourth Joint Stipulation and Order to Extend     WAID LAW OFFICE, PLLC
      Deadline for Completion of Service of Process    5400 CALIFORNIA AVENUE SW, SUITE D
      Page 5 of 5                                      SEATTLE, WA 98136
                                                       206.388.1926
